Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

This STOCK ESCROW AGREEMENT, dated as of September 2, 2020 (“Agreement”), by and
among BCTG ACQUISITION CORP., a Delaware corporation (“Company”), and the
initial shareholders listed on the signature pages hereto (collectively, the
“Initial Shareholders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New
York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
September 2, 2020 (“Underwriting Agreement”), with SVB Leerink LLC (“SVB”)
acting as representative of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 14,500,000 shares of common stock (“Common Stock”) of the
Company, plus an additional 2,175,000 shares of Common Stock if the Underwriters
exercise their over-allotment option in full, as more fully described in the
Company’s final Prospectus, dated September 2, 2020 (“Prospectus”), comprising
part of the Company’s Registration Statements on Forms S-1 (File Nos. 333-240237
and 333-248570) under the Securities Act of 1933, as amended (collectively, the
“Registration Statement”), declared effective on September 2, 2020 (“Effective
Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Common Stock to deposit their Insider Shares (as defined in the Prospectus), as
set forth opposite their respective names on Exhibit A attached hereto
(collectively “Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Initial Shareholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Deposit of Escrow Shares. On or prior to the date hereof, the Escrow Shares
shall have been issued to each of the Initial Shareholders in book entry
representing each Initial Shareholder’s respective Escrow Shares, to be held and
disbursed subject to the terms and conditions of this Agreement. Each of the
Initial Shareholders acknowledges that such Initial Shareholder’s Escrow Shares
are legended to reflect the deposit of such Escrow Shares under this Agreement.

 



 

 

 

3. Disbursement of the Escrow Shares.

 

3.1 The Escrow Agent shall hold the Escrow Shares during the period (the “Escrow
Period”) commencing on the date hereof and ending on the earlier of (i) one (1)
year after the date of the consummation of the Company’s initial business
combination (as described in the Registration Statement, hereinafter a “Business
Combination”) and (ii) the date on which the closing price of the Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations and recapitalizations) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination, or earlier if, subsequent to the Business
Combination, the Company consummates a subsequent liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property. The Company shall promptly provide notice of the
consummation of a Business Combination to the Escrow Agent. Upon completion of
the Escrow Period, the Escrow Agent shall disburse such amount of each Initial
Shareholder’s Escrow Shares (and any applicable share power) to such Initial
Shareholder; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated at
any time during the Escrow Period, then the Escrow Agent shall promptly destroy
the certificates representing the Escrow Shares; provided further, however, that
if, subsequent to the Business Combination, the Company (or the surviving
entity) subsequently consummates a liquidation, merger, stock exchange or other
similar transaction which results in all of the shareholders of such entity
having the right to exchange their shares of Common Stock for cash, securities
or other property, then the Escrow Agent will, upon receipt of a notice executed
by the Chairman of the Board, Chief Executive Officer or other authorized
officer of the Company, in form reasonably acceptable to the Escrow Agent,
certifying that such transaction is then being consummated or such conditions
have been achieved, as applicable, release the Escrow Shares to the Initial
Shareholders. The Escrow Agent shall have no further duties hereunder after the
disbursement or destruction of the Escrow Shares in accordance with this Section
3.1.

 

3.2 Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 2,175,000 shares of Common Stock
of the Company in full within 45 days of the date of the Prospectus (as
described in the Underwriting Agreement), the Sponsor agrees that the Escrow
Agent shall return to the Company for cancellation, at no cost, the number of
Escrow Shares held by the Sponsor listed on Exhibit A determined by multiplying
(a) the product of (i) 543,750 multiplied by (ii) a fraction, (x) the numerator
of which is the number of Escrow Shares held by the Sponsor, and (y) the
denominator of which is the total number of Escrow Shares, by (b) a fraction,
(i) the numerator of which is 2,175,000 minus the number of shares of Common
Stock purchased by the Underwriters upon the exercise of their over-allotment
option, and (ii) the denominator of which is 2,175,000. The Company shall
promptly provide notice to the Escrow Agent of the expiration or termination of
the Underwriters’ over-allotment option and the number of shares of Common
Stock, if any, purchased by the Underwriters in connection with their exercise
thereof.

 

4. Rights of Initial Shareholders in Escrow Shares.

 

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Initial
Shareholders shall retain all of their rights as shareholders of the Company
during the Escrow Period, including, without limitation, the right to vote such
shares.

 



2

 

 

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Initial Shareholders, but all dividends payable in
stock or other non-cash property (“Non-Cash Dividends”) shall be delivered to
the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the term “Escrow Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

 

4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (1) to any persons (including their
affiliates and stockholders) participating in the private placement of the
Insider Shares, officers, directors, stockholders employees and members of the
Sponsor and its affiliates; (2) amongst the Initial Shareholders or to the
Company’s officers, directors and employees; (3) if the Initial Shareholder is
an entity, as a distribution to its partners, stockholders or members upon its
liquidation, (4) by bona fide gift to a member of the Initial Shareholder’s
immediate family or to a trust, the beneficiary of which is the Initial
Shareholder or a member of the Initial Shareholder’s immediate family for estate
planning purposes, (5) by virtue of the laws of descent and distribution upon
death of the Initial Shareholder, (6) pursuant to a qualified domestic relations
order, (7) by certain pledges to secure obligations incurred in connection with
purchases of the Company’s securities, (8) by private sales at prices no greater
than the price at which the Insider Shares were originally purchased or (9) for
the cancellation of up to 543,750 shares of Common Stock subject to forfeiture
to the extent that the Underwriters’ over-allotment is not exercised in full or
in part or in connection with the consummation of the Business Combination, in
each case (except for clause 9 or with the Company’s prior consent) on the
condition that such transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter (as defined below) signed by the Initial
Shareholder transferring the Escrow Shares.

 

4.4 Insider Letters. Each of the Initial Shareholders has executed a letter
agreement with SVB and the Company, dated as of September 2, 2020, and the form
of which is filed as an exhibit to the Registration Statement (“Insider
Letter”), respecting the rights and obligations of such Initial Shareholder in
certain events, including but not limited to the liquidation of the Company.

 

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



3

 

 

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over, to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
60-day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 



4

 

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.

 

6.2 Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that SVB is a third-party beneficiary of this Agreement and this
Agreement may not be modified or changed without the prior written consent of
SVB.

 

6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two days after the date of mailing, as follows:

 

If to the Company, to: BCTG Acquisition Corp.   11682 El Camino Real, Suite 320
  San Diego, CA 92130   Attn: Aaron I. Davis

 

If to an Initial Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to: Continental Stock Transfer & Trust Company   1
State Street, 30th Floor   New York, New York 10004   Attn: Erika Young

 



5

 

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

  SVB Leerink LLC   One Federal Street, 37th Floor   Boston, Massachusetts 02110
  Attn:  Stuart R. Nayman     and: Kirkland & Ellis LLP   601 Lexington Avenue  
New York, New York 10022   Attn: Christian O. Nagler   Fax: (212) 446-4900    
and: Loeb & Loeb LLP   345 Park Avenue   New York, New York 10154  
Attn:  Mitchell S. Nussbaum, Esq. and Giovanni Caruso, Esq.   Fax: (212)
407-4000

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

 

[Signature Page Follows]

 

6

 

 

WITNESS the parties have executed this Stock Escrow Agreement as of the date
first above written.

 

  COMPANY:       BCTG ACQUISITION CORP.         By: /s/ Aaron I. Davis     Name:
Aaron I. Davis     Title: Chief Executive Officer       INITIAL SHAREHOLDERS:  
    BCTG HOLDINGS, LLC         By: /s/ Andrew Ellis     Name:  Andrew Ellis    
Title: Manager

 

 

 

 

  /s/ Troy Wilson   Troy Wilson       /s/ Benjamin Cravatt   Benjamin Cravatt  
    /s/ Jeff Hager   Jeff Hager       /s/ Sheila Gujrathi   Sheila Gujrathi    
  NexTx Insights, LLC       By: /s/ Steven L. Bender     Name:   Steven L.
Bender     Title: Principal Consultant

 

 

 

 

  ESCROW AGENT:       CONTINENTAL STOCK TRANSFER & TRUST COMPANY       By: /s/
Stacy Aqui     Name:  Stacy Aqui     Title: Vice President

 



 

 

 

EXHIBIT A

 

Initial Shareholders; Escrow Shares

 

Name and Address of Initial Shareholder  Number
of Shares   Date of
Insider Letter          BCTG Holdings, LLC   3,959,950   September 2, 2020   
       Richard Heyman   40,600   September 2, 2020           Jamie G.
Christensen   40,600   September 2, 2020           Charles M. Baum   40,600  
September 2, 2020           Sheila Gujrathi   17,400   September 2, 2020        
  Jeff Hager   17,400   September 2, 2020           Troy Wilson   17,400  
September 2, 2020           NexTx Insights, LLC   17,400   September 2, 2020   
       Ben Cravatt   17,400   September 2, 2020

 

 

 



 

 